Appeal by defendants: (1) from judgments of the County Court, Nassau County, rendered February 4, 1960, convicting them, after a jury trial, of kidnapping, robbery in the first degree, grand larceny in the first degree and assault in the second degree, and imposing sentence; and (2) from every intermediate order made in the actions. Judgments reversed on the law and the facts, and indictment dismissed pursuant to section 668 of the Code of Criminal Procedure; such dismissal being without prejudice to the right of the People, if so advised, to take further proceedings as authorized by section 673 of the Code of Criminal Procedure. In our opinion, defendants’ motion to dismiss the indictment, made before trial, should have been granted. The People failed to sustain their burden of showing *723“ good cause ” for the delay of 18 months between the filing of the indictment in October, 1957, and defendants’ arraignment for pleading in April, 1959. The fact that during such period defendants were confined in county jails of other counties awaiting trials on indictments in those counties or were confined in State prisons following convictions on such indictments, did not, standing alone, constitute “good cause” for depriving them of their rights to a speedy trial. (Of. People v. Pisdtello¡ 7 N Y 2d. 387; People v. Wilson, 5 A D 2d 690; People v. Schwartz, 6 A D 2d 459.) No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgments of conviction. Nolan, P. J., Beldock, Christ and Pette, JJ., concur.